Citation Nr: 0433311	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for calluses of the feet, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  This law redefines 
the obligations of VA with respect to the duty to assist; the 
duty to obtain a medical opinion where necessary; and it also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

By correspondence, dated in July 2001, the RO attempted to 
inform the veteran of the requirements associated with VA's 
duty to assist.  The information contained in the 
correspondence did not fully comply with the requirements of 
VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA failed to specifically provide 
the required notice to the veteran of the information and 
evidence necessary to substantiate the claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the requirements of the VCAA.  
More specifically, VA has failed to adequately discuss their 
amended duty to notify the veteran regarding the claim.  
Moreover, VA failed to inform the veteran of which evidence 
VA will seek to provide and which evidence he is responsible 
for providing.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be specific as to what 
evidence the veteran is responsible for.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under Quartuccio and Charles; therefore, 
this is a violation of due process that must be addressed 
before the Board can move forward with the claim.  

Finally, as the last examination was conducted in March 2002, 
the Board finds that further development is in order..

The Board finds that the July 2001 correspondence was 
insufficient to satisfy VA's obligations under VCAA; 
therefore, the case must be remanded.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claim for entitlement to an 
increased rating for calluses of the 
feet.  A general form letter, prepared by 
the RO, not specifically addressing the 
disability and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran what the information and 
evidence he is to provide, and which 
part, if any, VA will attempt to obtain 
on his behalf.  

2.   After associating with the record 
all evidence obtained in connection with 
the above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a foot examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies consistent with the latest 
edition of the AMIE worksheets for foot 
calluses must be accomplished and all 
pertinent clinical findings should be 
reported in detail.  Any disability due 
to a non-service connected foot 
disability must be distinguished from any 
disability caused by the calluses.  The 
examiner should also opine whether there 
is any additional loss of foot function 
during a flare-up or with fatigue.  See 
38 C.F.R. § 4.71a.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him calluses of the feet 
since May 2000.  After the releases are 
signed, the RO should attempt to obtain 
and associate with the claims folder all 
of the veteran's pertinent treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the records, a notation 
to that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure the records.  

4.  After the requested development has 
been completed, the RO should issue a new 
rating decision and readjudicate the 
veteran's claim.  The RO is advised that 
to make a determination based on the law 
and regulations in effect at the time of 
the decision, to include any further 
changes in VCAA and any other applicable 
legal precedent, and any additional 
information obtained as a result of this 
Remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



